The plaintiff, appellee, moves to dismiss the appeal in this case on the ground that the transcript is incomplete.
An appeal will not be dismissed without first allowing the appellant time to complete the transcript in compliance with the provisions of Act 234 of 1932.
Upon submission of the motion to dismiss the appeal, the appellant has filed a supplemental transcript containing the documents that the appellee claims were left out of the transcript. On three prior occasions we have entertained controversies between the parties to this suit involving the property in dispute herein. See Atkins v. Smith, 204 La. 468,15 So. 2d 855; Atkins v. Smith, 207 La. 560, 21 So. 2d 728 and Smith v. Atkins, 211 La. 369, 30 So. 2d 121. It was not necessary to incorporate in the transcript a copy of our opinions in those cases or portions of our records in the prior suits because we can take cognizance of our own records.
For the reasons assigned, the motion is denied.
O'NIELL, C. J., takes no part. *Page 312